 
 
I 
111th CONGRESS
1st Session
H. R. 2940 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2009 
Mrs. Davis of California (for herself and Mrs. Biggert) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Employee Retirement Income Security Act of 1974, the Public Health Service Act, and the Internal Revenue Code of 1986 to require that group and individual health insurance coverage and group health plans permit enrollees direct access to services of obstetrical and gynecological physician services directly and without a referral. 
 
 
1.Short titleThis Act may be cited as the Women’s Obstetrician and Gynecologist Medical Access Now Act of 2009. 
2.Women’s access to obstetrical and gynecological services 
(a)Group health plans 
(1)ERISA amendments 
(A)Subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
715.Standard relating to women’s access to obstetrical and gynecological services 
(a)Direct access required 
(1)In generalA group health plan, and a health insurance issuer offering group health insurance coverage, shall allow a participant or beneficiary the option to seek obstetrical and gynecological physician services directly from a participating obstetrician and gynecologist or directly from a participating family practice physician and surgeon designated by the plan or issuer as providing obstetrical and gynecological services. A group health plan or health insurance issuer, in connection with the offering of group health insurance coverage, shall not require a participant or beneficiary to obtain prior approval from another physician, another provider, the plan or issuer, or any other person prior to obtaining direct access to obstetrical and gynecological physician services. 
(2)ConstructionParagraph (1) shall not be construed as preventing a plan or issuer— 
(A)from establishing reasonable requirements for the participating obstetrician and gynecologist or family practice physician and surgeon to communicate with the participant’s or beneficiary’s primary care physician and surgeon regarding the participant’s or beneficiary’s condition, treatment, and any need for followup care; or 
(B)from establishing reasonable provisions governing utilization protocols and the use of obstetricians and gynecologists, or family practice physicians and surgeons, participating in the plan or issuer network, medical group, or independent practice association, so long as these provisions— 
(i)are consistent with the intent of such paragraph; 
(ii)are those customarily applied to other physicians and surgeons, such as primary care physicians and surgeons, to whom the participant or beneficiary has direct access; and 
(iii)are not to be more restrictive for the provision of obstetrical and gynecological physician services. 
(b)Notice under group health planThe imposition of the requirement of this section shall be treated as a material modification in the terms of the plan described in section 102(a)(1), for purposes of assuring notice of such requirements under the plan; except that the summary description required to be provided under the last sentence of section 104(b)(1) with respect to such modification shall be provided by not later than 60 days after the first day of the first plan year in which such requirement apply.. 
(B)Section 732(a) of such Act (29 U.S.C. 1191a(a)) is amended by striking section 711 and inserting sections 711 and 715. 
(C)The table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 715. Standard relating to women’s access to obstetrical and gynecological services. 
(2)Public Health Service Act amendments 
(A)Subpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2708.Standard relating to women’s access to obstetrical and gynecological services 
(a)In generalThe provisions of section 715(a) of the Employee Retirement Income Security Act of 1974 shall apply to group health plans, and health insurance issuers offering group health insurance coverage, as if included in this subpart. 
(b)NoticeA group health plan under this part shall comply with the notice requirement under section 715(b) of the Employee Retirement Income Security Act of 1974 with respect to the requirements of this section as if such section applied to such plan.. 
(3)Internal Revenue Code amendments 
(A)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended— 
(i)in the table of sections, by inserting after the item relating to section 9813 the following new item: 
 
 
Sec. 9814. Standard relating to women’s access to obstetrical and gynecological services; and 
(ii)by inserting after section 9813 the following: 
 
9814.Standard relating to women’s access to obstetrical and gynecological servicesThe provisions of section 715(a) of the Employee Retirement Income Security Act of 1974 shall apply to group health plans, and health insurance issuers offering group health insurance coverage, as if included in this subchapter.. 
(B)Conforming amendmentSection 4980D(d)(1) of such Code is amended by striking section 9811 and inserting sections 9811 and 9814. 
(b)Individual health insurancePart B of title XXVII of the Public Health Service Act is amended by inserting after section 2753 the following new section: 
 
2754.Standard relating to women’s access to obstetrical and gynecological services 
(a)In generalThe provisions of section 2708(a) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as they apply to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market. 
(b)NoticeA health insurance issuer under this part shall comply with the notice requirement under section 715(b) of the Employee Retirement Income Security Act of 1974 with respect to the requirements referred to in subsection (a) as if such section applied to such issuer and such issuer were a group health plan.. 
(c)Effective dates 
(1)Group health plans and group health insurance coverageSubject to paragraph (3), the amendments made by subsection (a) apply with respect to group health plans for plan years beginning more than 180 days after the date of the enactment of this Act. 
(2)Individual health insurance coverageThe amendment made by subsection (b) applies with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after such date. 
(3)Collective bargaining exceptionIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made subsection (a) shall not apply to plan years beginning before the later of— 
(A)the date on which the last collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of enactment of this Act), or 
(B)the date that is 180 days after the date of the enactment of this Act.For purposes of subparagraph (A), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by subsection (a) shall not be treated as a termination of such collective bargaining agreement. 
(d)Coordination of administrationThe Secretary of Labor, the Secretary of the Treasury, and the Secretary of Health and Human Services shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which two or more such Secretaries have responsibility under the provisions of this Act (and the amendments made thereby) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
 
